Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species A: Form ([0015])
A1: particle
A2: monolith
Species B: Core material formula ([0018])
B1: Formula I
B2: Formula II
B3: Formula III
B4: Formula IVB5: Formula VSpecies C: Core material formula components, formula I, R2 ([0018])
C1: C1-C18 alkyl

C3: C2-C18 alkynyl
C4: C3-C18 cycloalkyl
C5: C1-C18 heterocycloalkyl
C6: C5-C18 aryl
C7: C1-C18 heteroaryl
C8: absent
Species D: Core material formula components, formula I, t ([0018])
D1: 0.5
D2: 1.0
D3: 1.5
Species E: Core material formula components, formula II, R ([0018])
E1: C1-C18 alkyl
E2: C2-c18 alkenyl
E3: C2-C18 alkynyl
E4: C3-C18 cycloalkyl
E5: C1-C18 heterocycloalkyl
E6: C5-C18 aryl
E7: C1-C18 heteroaryl
Species F: Core material formula components, formula II, R1 ([0018])
F1: C1-C18 alkyl
F2: C2-c18 alkenyl

F4: C3-C18 cycloalkyl
F5: C1-C18 heterocycloalkyl
F6: C5-C18 aryl
F7: C1-C18 heteroaryl
Species G: Core material formula components, formula II, t ([0018])
G1: 0.5
G2: 1.0
G3: 1.5
Species H: Core material formula components, formula III, R2 ([0018])
H1: C1-C18 alkyl
H2: C2-c18 alkenyl
H3: C2-C18 alkynyl
H4: C3-C18 cycloalkyl
H5: C1-C18 heterocycloalkyl
H6: C5-C18 aryl
H7: C1-C18 heteroaryl
H8: absent
Species I: Core material formula components, formula III, t ([0018])
I1: 0.5
I2: 1.0
I3: 1.5
Species J: Core material formula components, formula III, r ([0018])
J1: 0
J2: 1
J3: 2	Species K: Predetermined pattern average pore diameter changes ([0020])
K1: increase in average pore diameter from primary surface to outermost surface
K2: decrease in average pore diameter from primary surface to outermost surface
K3 both an increase in average pore diameter from primary surface to outermost surface and a decrease in average pore diameter from primary surface to outermost surface
Species L: Predetermined pattern specific surface area changes ([0021])
L1: increase in specific surface area from primary surface to outermost surface
L2: decrease in specific surface area from primary surface to outermost surface
Species M: Predetermined pattern average pore volume changes ([0022])
M1: increase in average pore volume from primary surface to outermost surface
M2: decrease in average pore volume from primary surface to outermost surface
Species N: Ionizable modifier ([0024])
N1: carboxylic acid
N2: sulfonic acid
N3: arylsulfonic group
N4: phosphoric acid
N5: boronic acid
N6: amino group

N8: amido group
N9: pyridyl group	N10: imidazolyl group	N11: ureido group
N12: thionyl ureido group
N13: aminosilane group
Species O: Chromatographic core material having a primary surface ([0015])
O1: nonporous material
O2: substantially nonporous material
O3: superficially porous material
O4: fully porous material

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.  The applicant is required to elect one species from each group of species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: none. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA M PEO whose telephone number is (571)272-9958.  The examiner can normally be reached on 9 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/KARA M PEO/Primary Examiner, Art Unit 1777